Title: From George Washington to Jonathan Trumbull, Sr., 4 November 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dr Sir
          Head Quarters West-point 4th Novr 1779.
        
        I have to acknowlege your Excellency’s favor of the 30th of last month relative to the case of Lt Sylvanus Meade.
        I am induced to beleive on considering the peculiarity of the circumstances attending Mr Meade’s coming out of New-York, that he acted without design of violating any engagement which the indulgence he received from the enemy implied. And I shall direct the commissary of prisoners to account for him by a regular exchange, without his returning to the enemy.
        I would beg leave to request your attention to a subject which I mentioned to your Excellency in a former letter. I mean the piracies on the wretched inhabitants of Long Island. A very late one, said to be committed by some subjects of the State of New-York, makes me renew my application, for your endeavours to stop a practice so contrary to good policy and the interests of our cause. I have written to Governor Clinton more particularly on this business. I am Dr Sir, with great regard—Your most obt servt
        
          Go: Washington
        
      